NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


LORRAINE S. BESS,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )            Case No. 2D13-4403
                                            )
STATE OF FLORIDA,                           )
                                            )
           Appellee.                        )
________________________________            )


Opinion filed February 18, 2015.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


MORRIS, Judge.

             Lorraine Bess appeals the revocation of her community control for the

offense of lewd sexual battery and her resulting prison sentence of 130.5 months. We

affirm the revocation and sentence without comment, but we remand for the trial court to

enter a corrected order of revocation. The order of revocation entered on September
12, 2013, incorrectly states that Bess violated condition 28 and that she admitted the

violation. The trial court shall enter a corrected order of revocation that lists the

accurate condition violated (condition 29) and that accurately reflects that Bess did not

admit the violation but was found in violation after an evidentiary hearing.

              Affirmed; remanded.



ALTENBERND and LaROSE, JJ., Concur.




                                             -2-